Title: From Thomas Jefferson to Benjamin Lincoln, 16 November 1804
From: Jefferson, Thomas
To: Lincoln, Benjamin


                  
                     Sir 
                     
                     Washington Nov. 16. 04.
                  
                  A pressure of business since my return to this place has prevented so early an acknolegement of your favor of Aug. 29. as I ought to have made, and the remittance of the sum due for duties on articles you were so kind as to recieve & forward, and which have come safely to hand. I now repair the omission by inclosing you a note of the Branch bank of the US. at this place on that of Boston for 21. D 58 which I hope will come safe to hand. Accept my thanks & salutations with assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               